            Case 1:18-cr-00183-WHP Document 80 Filed 04/20/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA                                    Order of Restitution

                v.                                          18 Cr. 183 (WHP)

NICHOLAS JOSEPH GENOVESE,

                              Defendant.

____________________________________

       Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Samson Enzer, Assistant United

States Attorney, of counsel; the United States Probation Department’s final presentence report for

the Defendant; the Defendant’s conviction on Count One of the above-referenced Indictment; the

restitution penalties imposed by the Court at the Defendant’s sentencing hearing on February 11,

2020 and in the Judgment in a Criminal Case signed by the Court on February 11, 2020 in this

case; and all other proceedings in this case, it is hereby ORDERED that:


       1.       Amount of Restitution. Nicholas Joseph Genovese, the Defendant, shall pay

restitution in the total amount of $11,211,704, pursuant to 18 U.S.C. §§ 3663 and 3663A, to the

victims of the securities fraud offense described in Count One of the Indictment. The names,

addresses, and specific amounts owed to each victim are set forth in the Schedule of Victims,

attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of a change

of address of a victim, the Clerk of the Court is authorized to send payments to the new address

without further order of this Court. Restitution shall be paid to the victims identified in the

Schedule of Victims, attached hereto as Schedule A, on a pro rata basis, whereby each payment
            Case 1:18-cr-00183-WHP Document 80 Filed 04/20/20 Page 2 of 3



shall be distributed proportionally to each victim based upon the amount of loss for each victim,

as set forth more fully in Schedule A.

       2.       Schedule of Payments. As set forth in the Judgment in a Criminal Case signed by

the Court on February 11, 2020 in this case, the Defendant shall pay 15% of his gross monthly

income towards restitution, paid to the Clerk of the Court, over a period of supervision, to

commence 30 days after his release from the custody of the Federal Bureau of Prisons, until the

total amount of $11,211,704 in restitution has been paid.

       3.       Payment Instructions.     The Defendant shall make restitution payments by

certified check, bank check, money order, wire transfer, credit card or cash. Checks and money

orders shall be made payable to the “SDNY Clerk of the Court” and mailed or hand-delivered to:

United States Courthouse, 500 Pearl Street, New York, New York 10007 –– Attention: Cashier,

as required by 18 U.S.C. § 3611. The Defendant shall write his name and the docket number of

this case on each check or money order. Credit card payments must be made in person at the

Clerk’s Office. Any cash payments shall be hand delivered to the Clerk’s Office using exact

change, and shall not be mailed. For payments by wire, the Defendant shall contact the Clerk’s

Office for wiring instructions.

       4.       Additional Provisions. The Defendant shall notify, within 30 days, the Clerk of

Court, the United States Probation Department (during any period of probation or supervised

release), and the United States Attorney’s Office, 86 Chambers Street, 3rd Floor, New York, New

York 10007 (Attn: Financial Litigation Unit) of (1) any change of the Defendant’s name,

residence, or mailing address or (2) any material change in the Defendant’s financial resources

that affects the Defendant’s ability to pay restitution in accordance with 18 U.S.C. § 3664(k). If

the Defendant discloses, or the Government otherwise learns of, additional assets not known to the



                                                2
            Case 1:18-cr-00183-WHP Document 80 Filed 04/20/20 Page 3 of 3



Government at the time of the execution of this order, the Government may seek a Court order

modifying the payment schedule consistent with the discovery of new or additional assets.

       5.       Restitution Liability. The Defendant’s liability to pay restitution shall terminate

on the date that is the later of 20 years from the entry of judgment or 20 years after the Defendant’s

release from imprisonment, as provided in 18 U.S.C. § 3613(b). Subject to the time limitations

in the preceding sentence, in the event of the death of the Defendant, the Defendant’s estate will

be held responsible for any unpaid balance of the restitution amount, and any lien filed pursuant

to 18 U.S.C. § 3613(c) shall continue until the estate receives a written release of that liability.

       6.       Sealing. Consistent with 18 U.S.C. §§ 3771(a)(8) & 3664(d)(4) and Federal Rule

of Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims,

attached hereto as Schedule A, shall be filed under seal, except that copies may be retained and

used or disclosed by the Government, the Clerk’s Office, and the Probation Department, as need

be to effect and enforce this Order, without further order of this Court.

       SO ORDERED:

       _______________________________________                         ________________________
                                                                        April 20, 2020
       THE HONORABLE WILLIAM H. PAULEY III                             DATE
       UNITED STATES DISTRICT JUDGE
       SOUTHERN DISTRICT OF NEW YORK




                                                   3
